UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-85994-01 MEWBOURNE ENERGY PARTNERS 03-A, L.P. Delaware 27-0055431 (State or jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3901 South Broadway, Tyler, Texas (Address of principal executive offices) (Zip code) Registrant's Telephone Number, including area code: (903) 561-2900 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Do not check if smaller reporting company Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x MEWBOURNE ENERGY PARTNERS 03-A, L.P. INDEX Part 1-Financial Information Page No. Item 1.Financial Statements Condensed Balance Sheets - September 30, 2012(Unaudited) and December 31, 2011 3 Condensed Statements of Operations (Unaudited) - For the three months ended September 30, 2012 and 2011 and the nine months months ended September 30, 2012 and 2011 4 Condensed Statements of Cash Flows (Unaudited) - For the nine months ended September 30, 2012 and 2011 5 Condensed Statement of Changes In Partners' Capital (Unaudited) - For the nine months ended September 30, 2012 6 Notes to Condensed Financial Statements 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3.Quantitative and Qualitative Disclosures about Market Risk 12 Item 4.Disclosure Controls and Procedures 12 Part II-Other Information Item 1.Legal Proceedings 13 Item 6.Exhibits and Reports on Form 8-K 13 2 MEWBOURNE ENERGY PARTNERS 03-A, L.P. Part I - Financial Information Item 1.Financial Statements CONDENSED BALANCE SHEETS September 30, 2012 December 31, 2011 (Unaudited) ASSETS Cash $ $ Accounts receivable, affiliate Prepaid state taxes Total current assets Oil and gas properties at cost, full-cost method Less accumulated depreciation, depletion, amortization and impairment ) ) Total assets $ $ LIABILITIES AND PARTNERS' CAPITAL Accounts payable, affiliate $ $ Total current liabilities Asset retirement obligation Partners' capital Total liabilities and partners' capital $ $ The accompanying notes are an integral part of the financial statements. 3 MEWBOURNE ENERGY PARTNERS 03-A, L.P. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the For the Three Months Ended Nine Months Ended September 30, September 30, Revenues and other income: Oil sales $ Gas sales Interest income — — — Total revenues and other income Expenses: Lease operating expense Production taxes Administrative and general expense Depreciation, depletion, and amortization Asset retirement obligation accretion Total expenses Net income (loss) $ $ $ ) $ Basic and diluted net income (loss) per partner interest (18,000 interests outstanding) $ $ $ ) $ The accompanying notes are an integral part of the financial statements. 4 CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation, depletion, and amortization Asset retirement obligation accretion Changes in operating assets and liabilities: Accounts receivable, affiliate Prepaid state taxes ) Accounts payable, affiliate ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from sale of oil and gas properties — Purchase and development of oil and gas properties ) — Net cash provided by (used in) investing activities ) Cash flows from financing activities: Cash distributions to partners ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental Cash Flow Information: Non-cash changes to net oil & gas properties related to asset retirement obligation liabilities $ $ ) The accompanying notes are an integral part of the financial statements. 5 CONDENSED STATEMENT OF CHANGES IN PARTNERS' CAPITAL For the nine months ended September 30, 2012 (Unaudited) Partners' Capital Balance at December 31, 2011 $ Cash distributions ) Net loss ) Balance at September 30, 2012 $ The accompanying notes are an integral part of the financial statements. 6 MEWBOURNE ENERGY PARTNERS 03-A, L.P. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) 1.Description of Business Mewbourne Energy Partners 03-A, L.P. (the “Registrant” or the “Partnership”), a Delaware limited partnership, is engaged primarily in oil and gas development and production in Texas, Oklahoma, and New Mexico, and was organized on February 19, 2003.The offering of limited and general partnership interests began May 16, 2003 as a part of an offering registered under the name Mewbourne Energy Partners 02-03 Drilling Program, (the “Program”), and concluded July 9, 2003, with total investor contributions of $18,000,000 originally being sold to 710 subscribers of which $16,107,005 were sold to 644 subscribers as general partner interests and $1,892,995 were sold to 66 subscribers as limited partner interests. During 2005, all general partner equity interests were converted to limited partner equity interests.In accordance with the laws of the State of Delaware, Mewbourne Development Corporation (“MD”), a Delaware Corporation, has been appointed as the Partnership’s managing general partner. MD has no significant equity interest in the Partnership. 2.Summary of Significant Accounting Policies Reference is hereby made to the Registrant’s Annual Report on Form 10-K for 2011, which contains a summary of significant accounting policies followed by the Partnership in the preparation of its financial statements.These policies are also followed in preparing the quarterly report included herein. In the opinion of management, the accompanying unaudited financial statements contain all adjustments of a normal recurring nature necessary to present fairly our financial position, results of operations, cash flows and partners’ capital for the periods presented.The results of operations for the interim periods are not necessarily indicative of the final results expected for the full year. 3.Accounting for Oil and Gas Producing Activities The Partnership follows the full-cost method of accounting for its oil and gas activities.Under the full-cost method, all productive and non-productive costs incurred in the acquisition, exploration and development of oil and gas properties are capitalized.Depreciation, depletion and amortization of oil and gas properties subject to amortization is computed on the units-of-production method based on the proved reserves underlying the oil and gas properties.At September 30, 2012 and 2011, all capitalized costs were subject to amortization. Proceeds from the sale or other disposition of properties are credited to the full cost pool.Gains and losses on the sale or other disposition of properties are not recognized unless such adjustments would significantly alter the relationship between capitalized costs and the proved oil and gas reserves.Capitalized costs are subject to a quarterly ceiling test that limits such costs to the aggregate of the present value of future net cash flows of proved reserves and the lower of cost or fair value of unproved properties. There were no cost ceiling write-downs for the nine months ended September 30, 2012 or 2011. 7 4.Asset Retirement Obligations The Partnership has recognized an estimated liability for future plugging and abandonment costs. A liability for the estimated fair value of the future plugging and abandonment costs is recorded with a corresponding increase in the full cost pool at the time a new well is drilled.Depreciation expense associated with estimated plugging and abandonment costs is recognized in accordance with the full cost methodology. The Partnership estimates a liability for plugging and abandonment costs based on historical experience and estimated well life.The liability is discounted using the credit-adjusted risk-free rate.Revisions to the liability could occur due to changes in well plugging and abandonment costs or well useful lives, or if federal or state regulators enact new well restoration requirements.The Partnership recognizes accretion expense in connection with the discounted liability over the remaining life of the well. A reconciliation of the Partnership’s liability for well plugging and abandonment costs for the nine months ended September 30, 2012 and the year ended December 31, 2011 is as follows: September 30, December 31, Balance, beginning of period $ $ Liabilities incurred — Liabilities reduced due to revisions — ) Accretion expense Balance, end of period $ $ 5.Related Party Transactions In accordance with the laws of the State of Delaware, Mewbourne Development Corporation (“MD”), a Delaware Corporation, has been appointed as the Partnership’s managing general partner. MD has no significant equity interest in the Partnership. Mewbourne Oil Company (“MOC”) is operator of oil and gas properties owned by the Partnership.Mewbourne Holdings, Inc. is the parent of both MD and MOC.Substantially all transactions are with MD and MOC. In the ordinary course of business, MOC will incur certain costs that will be passed on to owners of the well for which the costs were incurred.The Partnership will receive their portion of these costs based upon their ownership in each well incurring the costs.These costs are referred to as operator charges and are standard and customary in the oil and gas industry.Operator charges include recovery of gas marketing costs, fixed rate overhead, supervision, pumping, and equipment furnished by the operator, some of which will be included in the full cost pool pursuant to Rule 4-10(c)(2) of Regulation S-X. Services and operator charges are billed in accordance with the program and partnership agreements. In accordance with the Partnership agreement, during any particular calendar year the total amount of administrative expenses allocated to the Partnership by MOC shall not exceed the greater of (a) 3.5% of the Partnership’s gross revenue from the sale of oil and natural gas production during each year (calculated without any deduction for operating costs or other costs and expenses) or (b) the sum of $50,000 plus .25% of the capital contributions of limited and general partners. 8 The Partnership participates in oil and gas activities through the Program. The Partnership and MD are the parties to the Program, and the costs and revenues are allocated between them as follows: Partnership MD Revenues: Proceeds from disposition of depreciable and depletable properties 60
